The gravamen of plaintiff's cause of action is that, although they had judgment in the probate court against their removed guardian for $654.88, being the balance found to be due from him to them on an accounting for assets received by him, yet this amount has not been paid to them by the guardian, and the sureties on his official bond are insolvent and were insolvent when the bond was approved; wherefore, by reason of the negligence of the probate judge in that behalf, plaintiffs have been damaged to the amount of their judgment. Only the general issue was pleaded.
The evidence showed that the judgment or decree against the guardian was on final settlement with him after his removal; that he was present in court and represented by counsel; that the court heard all the testimony in behalf of the guardian and of the *Page 514 
wards; and that, upon a statement of debits and credits, the probate court decreed that the guardian was liable to account for "the amount of balance not legally expended," with interest; and that a decree was duly rendered against the guardian and his sureties for the balance so ascertained, $654.88. It was further shown that execution was issued on that judgment, and returned no property found, and that there was no property out of which it could have been satisfied.
Defendants proposed to show, in contradiction of plaintiffs' claim of damage, that the guardian, in fact, paid over to the mother of plaintiffs the money which came into his hands as guardian, for the purpose of educating and supporting plaintiffs, and that the payment was made "under such circumstances as that a court of equity would allow the guardian credit on final settlement." The trial judge rejected this offer, holding that the decree against the guardian is binding on defendants as to the amount due from him to plaintiffs.
A majority of the court hold that this ruling was erroneous; their theory being that, as the defendants were not parties to the probate proceeding, and not in privity with the guardian, the decree is without force as against defendants in establishing the amount of the guardian's indebtedness to plaintiffs, and that, notwithstanding its ascertainment by that decree, defendants may show by extrinsic evidence that the probate court should not have rendered a decree of indebtedness against the guardian — in short, that he was not indebted to plaintiffs, and hence that plaintiffs have not been legally hurt by the wrongful negligence of the defendant Rowe in approving an insufficient bond.
If this were a proceeding to enforce the judgment in question against these defendants, I would agree with the majority's ruling, and concur in the application of the doctrine relied on. But I conceive that that doctrine has nothing to do with the case. The issue to be determined was simply the amount of damage — pecuniary loss — resulting to plaintiffs from the negligent act of the defendant Rowe. The probate court had found and solemnly adjudged, upon a full and open hearing of parties and witnesses, that the guardian was liable and must pay to his wards the sum of $654.88. It was a valid judgment, enforceable against the guardian and his sureties, and collectable if the sureties had been solvent. The conclusion, it seems to me, is plain and irrefutable, that the injury done to plaintiffs by the approval of an insolvent bond must be measured by the amount of their judgment, the fruit of which has been lost to them solely by reason of the wrongful act complained of. And upon what principle, indeed, should these defendants be allowed to escape liability for the violation of a plain statutory duty, by reopening and relitigating to a contrary conclusion the deliberate finding of a competent court as to the obligation of this guardian to his wards?
The vice of the proposition is, I think, clearly shown by a consideration of its correlative, which must be equally as sound, and is in fact equally as bad; for had plaintiffs, in the face of the amount of indebtedness established by their judgment, offered to show an indebtedness due them from their guardian of $1,600 instead of $600, I apprehend that this court would promptly deny its admissibility, not properly because of any estoppel in favor of defendants (who were neither parties nor privies), but because the judgment is conclusive evidenceof the amount of the indebtedness due from the guardian, and fixes the amount recoverable from him and his sureties, and therefore necessarily fixes the amount of plaintiffs' damage resulting from defendants' wrong.
I do not see how judicial subtlety can distinguish between the two propositions, or ascribe merit to the one while condemning the other. If one is good both are good, and if one is bad both are bad, for the same principle must govern in either case.
Authorities directly in point are not wanting. In Yeend, Adm'r, v. Weeks, 104 Ala. 331, 340, 16 So. 165, 167
(53 Am. St. Rep. 50), after stating the limitation on the principle of estoppel by judgment, this court said:
"But this principle does not, in any wise, conflict with that other, that where a judgment is rendered by a court of competent jurisdiction in the regular course of judicial proceeding, without fraud or collusion, it is conclusiveevidence of the amount and existence of a debt at the time of its rendition, and that, in a proceeding by the plaintiff against the defendant and his grantee, to set aside an alleged fraudulent conveyance, such judgment, whether rendered prior orsubsequent to the conveyance, is competent evidence of the debt, and that the plaintiff therein stands in a relation to be affected or injured by the conveyance [here, that plaintiffs stand in a relation to the defendant guardian to be injured by the wrong of the probate judge in approving an insolvent bond]." (Italics supplied.)
So, in Moore, etc., Co. v. Curry, 106 Ala. 284, 286,18 So. 46, this court again declared:
"The general rule is that judgments and decrees are conclusive only upon parties and privies, and as to all other persons they are res inter alios acta, but the rule in this state has not been extended, if, in fact, in any manner applicable, so far as to justify the other principle, that a judgment or decree in favor of a creditor against his debtor, rendered by a court having jurisdiction of the person and subject-matter, in the absence of fraud or collusion, is not conclusive evidence of the relation of creditor and debtor and the amount of the indebtedness at the date of the judgment or decree, not only as between the parties themselves, but as to other *Page 515 
creditors, donees, and grantees of the judgment debtor. Whether there were irregularities, or error, in the conclusion of the court, are questions which cannot be inquired intocollaterally. These principles are just and are sustained by the weight of authorities." (Italics supplied.)
Again in Pickett v. Pipkin, 64 Ala. 520, 523, this court said:
"It [the judgment] establishes the relation of debtor and creditor between the parties to the record, and the amount of the indebtedness. There may have been error, or irregularity, in its rendition, or laches in making defense against it, or the court may have mistaken the law, and the rights of the parties to it. The controversy it silences cannot be reopened and retried collaterally."
Those decisions are expressly not based on the principle of estoppel by judgment, for the judgments were given conclusive effect as evidence of the debt and its amount against prior, as well as subsequent, grantees of the judgment debtor.
In Bensimer v. Fell, 35 W. Va. 15, 24, 12 S.E. 1078, 1081, 29 Am. St. Rep. 774, 781 (cited and approved in Moore, etc., Co. v. Curry, supra), it was held that a judgment for a debt is, as between the judgment creditor and other creditors, conclusive to establish the relation of debtor and creditor and the justness and amount of the debt, and cannot be attacked, except for fraud or collusion. In that case the court observed:
"In Bigelow, on Estop. 142, it is laid down that a judgment in favor of A. against B. cannot be disputed by C., except on the ground that a fraud against creditors, of whom he is one, or against himself in some other relation, e. g., as surety, has been committed; nor can the amount of the judgment be contradicted. Third parties cannot object when those who have exclusive right to settle a question have done so without fraud."
In Cooper v. Utah, etc., Ry. Co., 35 Utah, 570, 102 P. 202,210, 136 Am. St. Rep. 1075, 1081, the court said:
"The law with respect to such matter is that a judgment, rendered by a court having jurisdiction of subject-matter and of the parties, is, in the absence of a plea and proof that it was obtained by fraud or collusion, conclusive as to the relation of debtor and creditor, and the amount of the indebtedness, not only as between the parties, but also as to third parties in a subsequent suit, where such relation and indebtedness are called in question, and may not be impeached collaterally. 2 Black on Judgments, § 605; 23 Cyc. 1286; Bensimer v. Fell, 35 W. Va. 15, 12 S.E. 1078, 29 Am. St. Rep. 774; Strong v. Lawrence, 58 Iowa, 55, 12 N.W. 74."
In 34 Corpus Juris, 1053, § 1486, the rule is thus stated:
"A judgment is admissible in evidence as against a third person to prove the indebtedness of the judgment debtor to the judgment creditor, and the amount thereof, on the day of its rendition; and, in the absence of fraud or collusion, is conclusive evidence of these facts."
And again (page 526, § 526) the rule as to collateral impeachment by third persons is thus stated:
"A stranger to the record, who was not a party to the action in which the judgment was rendered nor in privity with a party, is not prohibited from impeaching the validity of the judgment in a collateral proceeding; but in order to do so he must show that he has rights, claims, or interests which would be prejudiced or injuriously affected by the enforcement of the judgment, and which accrued prior to its rendition, unless the judgment is absolutely void. Thus situated he may attack the judgment on the ground of want of jurisdiction, or for fraud or collusion, but he cannot object to it on account of mere errors or irregularities, or for any matters which might have been set up in defense to the original action."
The foregoing considerations and authorities impel me to enter my respectful dissent to the decision of my brethren in this case. I cannot but regard it as a radical departure from settled principles of law, and a destructive inroad upon the integrity and stability of judgments, based upon a failure to observe the real issue presented by the complaint, and a failure to distinguish between the principle of estoppel by judgment, on the one hand, and the use and effect of a judgmentas evidence of the status of the parties thereto, on the other.
Looking to the narrower aspects of the decision, if it were conceded that defendants could thus impeach the judgment set up in the complaint, I think it would be matter of special defense requiring a special plea (Cooper v. Utah, etc., Ry. Co., supra), and, as for the offer to show payments by the guardian to the mother of plaintiffs, under such circumstances that acourt of equity would allow them as credits in favor of the guardian, I do not think that a court of law, in a collateral proceeding, can make and enforce such an allowance, especially in the face of the fact that the court of probate, having jurisdiction of the cause, has declined to do so.
I think the judgment should be affirmed.
GARDNER, J., concurs in the foregoing.